OPINION
{¶ 1} In three consolidated appeals, defendant-appellant, Keith A. Walter, appeals the imposition of consecutive sentences resulting from his convictions for trafficking in cocaine, possession of cocaine, and attempted escape.
 {¶ 2} The charges arose from three separate indictments issued by the Butler County grand jury. Based upon appellant's guilty plea and his prior criminal history, the trial court imposed consecutive sentences of imprisonment on the three charges totaling 30 months.
 {¶ 3} As his sole assignment of error, appellant claims the trial court erroneously ordered the imposition of consecutive sentences. We agree.
 {¶ 4} A trial court may impose consecutive sentences only if it makes certain findings on the record. See R.C. 2929.14(E)(4). In addition, under R.C. 2929.19(B)(2)(c), the court must Ostate on the record its reasons for imposing consecutive sentences. State v. Comer,99 Ohio St.3d 463, 2002-Ohio-233; State v. Jones, 93 Ohio St.3d 391,2001-Ohio-1341; State v. Flannagan, Butler App. No. CA2002-05-120,2003-Ohio-1444, at ¶ 16-20.
 {¶ 5} In the case at bar, the trial court failed to comply with the statutory requirements of R.C. 2929.14(E)(4) and 2929.19(B)(2)(c). Under these circumstances, the imposition of consecutive sentences must be vacated. See Comer at ¶ 23; Jones, 93 Ohio St.3d at 399-400;State v. O'Connor, Butler App. No. CA2001-08-195, 2002-Ohio-4122, at ¶ 44.
 {¶ 6} The assignment of error is well-taken. Appellant's sentences are vacated and the matter is remanded to the trial court for resentencing.
WALSH and POWELL, JJ., concur.